Citation Nr: 9919586	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain, prior to October 7, 1994.  

2. Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain, from October 7, 1994.

3. Entitlement to service connection for a heart disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from July 1974 to 
November 1986.  The veteran was honorably discharged. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The issue of service connection for 
a heart disorder was previously before the Board in August 
1997 and has returned following a Remand for a travel Board 
hearing.  Service connection for a heart disorder is 
addressed in the Remand section of this decision.

By the same rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability evaluation effective July 13, 1993 (the date the 
RO received the claim).  In October 1994, the veteran filed a 
statement regarding the severity of his service-connected 
back disability.  The veteran was provided VA examinations in 
April and May 1995.  The RO considered only the new evidence 
in support of an increased rating.  By a November 1995 rating 
decision, the RO assigned a disability rating of 20 percent 
for lumbosacral strain, effective from October 7, 1994 (the 
date of the claim).  In February 1996, the veteran filed a 
notice of disagreement in which he expressed that his 
service-connected condition warranted a disability rating in 
excess of 20 percent.  The RO accepted this statement as a 
notice of disagreement and issued a statement of the case in 
June 1996.  On a complete review of the procedural posture of 
this claim, the Board notes that the October 1994 statement 
from the veteran regarding the severity of his disability was 
filed within the one year period following the initial March 
1994 rating decision that granted service connection, this 
statement is broadly construed by the Board as a notice of 
disagreement to the initial rating pursuant to Fenderson 
instead of a new claim for increased disability.  38 C.F.R. § 
20.201 (1998); Archbold v. Brown, 9 Vet. App. 124 (1996); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In like manner, 
the veteran's February 1996 statement meets the requirements 
for a substantive appeal and is broadly construed as a timely 
filed substantive appeal as to the initial rating decision.  
The Board acknowledges that the statement of the case issued 
in June 1996 cured any procedural defect with respect to 
jurisdiction as regards this claim.  Therefore, the veteran's 
challenge of the initial rating assigned following a grant of 
service connection for lumbosacral strain is properly before 
the Board.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran's service connected lumbosacral strain was 
characterized by low back pain and back spasms of the 
lumbar spine; and was manifested by limitation of motion 
with characteristic pain on movement, at least from July 
13, 1993 through October 6, 1994.

2. For the period from October 7, 1994, the veteran's service 
connected lumbosacral strain is characterized by chronic 
progressive lumbar spine pain, and is manifested by 
limitation of motion, with evidence of increased pain, 
mild to moderate lumbar spine tenderness, paraspinal 
muscle spasm, positive straight leg raising, and x-ray 
evidence showing that the intervertebral disc spaces were 
preserved.

3. The evidence of record does not show that the veteran's 
disability picture is unusual or exceptional.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for lumbosacral strain is not warranted from July 
13, 1993 through October 6, 1994.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(1998).

2. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 40 percent disability rating for 
lumbosacral strain is warranted from October 7, 1994.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DC 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for a higher disability rating for lumbosacral strain 
is plausible and capable of substantiation and is thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's lumbosacral strain.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes or that the duty to assist has not been 
fulfilled.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§§ 4.40, 4.45 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  

As regards a disability evaluation in excess of 20 percent 
for the service-connected lumbosacral strain, service 
connection was granted by a March 1994 rating decision and 
assigned a 10 percent disability evaluation under diagnostic 
codes 5292-5295 effective July 13, 1993.  38 C.F.R. § 4.71a 
(1998).  As noted above, the veteran filed a timely notice of 
disagreement to this decision.  The veteran was afforded VA 
examinations in April and May 1995.  By a November 1995 
rating decision, the RO assigned a 20 percent disability 
evaluation.  As previously addressed, the Board construed the 
February 1996 statement as a timely filed substantive appeal 
as to the initial rating.  In a case such as this, a review 
of all the evidence considered in the initial rating for a 
disability following an initial award of service connection 
for that disability is required.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, it is possible that separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Id.

Under diagnostic code 5292, a 10 percent disability 
evaluation is warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine.  In order 
to warrant a 40 percent evaluation, there must be severe 
limitation of motion of the lumbar spine.  

Under diagnostic code 5293, a 10 percent disability rating is 
warranted for mild symptoms related to intervertebral disc 
syndrome.  Moderate recurring attacks warrant a 20 percent 
disability evaluation.  To warrant a 40 percent disability 
evaluation, the veteran must experience severe recurring 
attacks with intermittent relief.  A 60 percent disability 
evaluation is warranted for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Under diagnostic code 5295, for lumbosacral strain, a 10 
percent evaluation is warranted for limitation of motion with 
characteristic pain on motion.  A 20 percent evaluation is 
for application where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe sacroiliac injury and weakness or severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5294 and 5295.  


Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain before October 7, 1994.

A brief review of the records as required by Fenderson, 
reflect that the veteran was evaluated on multiple occasions 
in-service for low back pain and back spasms of the lumbar 
spine in 1979 and 1980 diagnosed as low back pain and muscle 
strain.  The October 1986 separation examination evaluated 
the spine and other musculoskeletal as normal.  

Post-service records dated from July 1988 to August 1988 
reflect that the veteran sustained a cervical spine injury at 
work in July 1988.  The veteran was admitted to the hospital.  
On examination, the physician noted that there was restricted 
range of motion in the lumbar motor units giving rise to 
calcification in the form of arthritic deposits that tend to 
further limit motion.  Vertical subluxations were apparent at 
all spinal levels.  Apparent myospasms were noted.  The 
diagnoses in July 1988 included strain/sprain of the lumbar 
spine with accompanying instability and myofascitis.  The 
examiner noted that the veteran was a tow truck driver and he 
was required to bend, sit, stoop, walk, lift, carry, and 
twist a great deal during the course of the day and that 
these activities would aggravate the veteran's [work injury].  
X-rays taken in July 1988 reflect a fracture through the base 
of the spinous process of the cervical (C)-6 vertebral body.  
Several days later, the veteran underwent cervical fusion of 
the cervical spine vertebrae 5-7 with cervical brace; bone 
grafts were obtained from the posterior iliac crest.  The 
August 1988 discharge summary reflects a discharge diagnosis 
of fracture of the cervical spine at C-6 with subluxation 
over C-7.  

The veteran filed a claim for service connection of a low 
back problem in June 1993.  He was accorded a VA examination 
in August 1993.  Upon examination, the veteran could walk on 
his heels.  Squatting was limited to seventy percent of 
normal distance and he complained of pain in the low back.  
Active flexion of the trunk was limited to seventy degrees.  
There was a fair progression of movement of his spine. His 
fingertips missed his toes by nine inches.  Active extension 
of the trunk was to thirty degrees.  Active lateral flexion 
of the trunk each way was to thirty degrees.  Active rotation 
of the trunk each way was to fifty degrees.  The examiner 
noted that the veteran complained of low back pain on each 
maneuver.  There was a scar over the right sacrum area from 
bone donation for fusion of the neck.  In March 1994, the RO 
service-connected the low back disability, characterized as 
lumbosacral strain, and assigned a 10 percent disability 
rating based on the evidence of record effective from July 
13, 1993, the date the RO received the claim.

In reviewing this evidence, the Board observes that the 
clinical findings contained in the service medical records 
and the VA examination report show that the veteran had back 
spasms, and some limitation of motion of the lumbar spine, 
with evidence of pain on movement.  VA examination in August 
1993, however, showed no evidence of any neurological 
pathology involving the lumbar spine.  While the veteran was 
found to have back spasms during service in 1979 through 
1980, the separation examination conducted in October 1986 
yielded normal findings; and no muscle spasms were indicated 
on the examination performed by the VA in 1993.  Given these 
clinical findings, including the veteran's pain on movement 
and the functional loss therefrom, the Board determines that 
an evaluation in excess of 10 percent for the veteran's 
lumbosacral strain is not warranted, at least from July 13, 
1993 through October 6, 1994.  See generally DeLuca v Brown, 
supra; 38 C.F.R. §§ 4.40, 4.45.

As the foregoing medical evidence is not clinically 
characteristic of moderate limitation of lumbar spine motion 
or intervertebral disc syndrome, or of muscle spasm on 
extreme forward bending and loss of lateral spine motion, as 
required for a 20 percent rating under Diagnostic Codes 5292, 
5293 and 5295, the record shows that the veteran's service 
connected lumbosacral strain was appropriately evaluated at 
the 10 percent rate for the period from July 13, 1993 through 
October 6, 1994.


Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain from October 7, 1994.

By a rating decision in November 1995, the RO assigned a 20 
percent disability rating for lumbosacral strain, from 
October 7, 1994.  In support of the claim, the veteran 
reported in an October 1994 statement that it was very 
difficult for him to bend or to lift anything without 
experiencing a great deal of discomfort, even when lying 
down.  He also reported that it was difficult for him to 
sleep during the night.  

VA examinations dated in April and May 1995 reveal that the 
veteran remained on workmen's compensation due to the 1988 on 
the job accident.  The veteran reported that with the low 
back pain he occasionally had pain down the right leg into 
his toes.  He medicated with Tylenol every 4 hours which 
offered moderate relief.  Heat treatments offered little 
relief of symptoms.  On examination, his posture and gait 
were normal.  There was mild to moderate lumbar spine 
tenderness in the mid lumbar spine and also over the 
operation scar on the right posterosuperior iliac spine.  
Paraspinal muscle spasms were evident.  The straight leg 
raising test was positive bilaterally - straight leg raising 
to ninety degrees on both sides was manifest by some pain in 
the lumbosacral region.  His movements revealed that he could 
flex forward by only reaching with the fingertips as far as 
his knees.  Range of motion of the lumbar spine revealed: 
flexion to about 30 degrees, extension to about 10 degrees, 
rotation to the left and right to about 25 degrees.  The left 
lateral movement at the waist was to about 20 degrees and 
right lateral movement was to about 20-25 degrees.  The 
examiner noted that discomfort was produced in the low back 
by all of the above spheres of movement.  The deep tendon 
reflexes were 1+ and symmetric.  There was diminished light 
touch present in the medial right foot and first toe on the 
right side.  The diagnoses included chronic progressive 
lumbar spine pain, probably due to degenerative or discogenic 
disease with associated right lumbar (L)-5 radiculopathy and 
chronic sprain of the lumbosacral region, which may have been 
aggravated by the bone graft taken from the right 
posterosuperior iliac spine region.  X-rays of the lumbar 
spine revealed no obvious bony deformity and the 
intervertebral disc spaces were satisfactorily preserved.  In 
November 1995, the RO assigned a 20 percent disability rating 
based on these findings, effective October 7, 1994, the date 
of the claim.  

The veteran testified at the April 1999 travel Board hearing 
that his back disability had increased in severity.  
Testimony reveals that the veteran experiences pain on 
bending or turning side to side daily.  T. at 13.  He has 
marked limitation of motion on forward bending in a standing 
position.  T. at 15.  He experiences pain when he sleeps at 
night - he cannot sleep in one position and moves constantly 
from side to side.  T. at 13.  He walks around in the middle 
of the night.  T. at 13.  He self treats with massage and hot 
and cold packs to reduce the back pain.  T. at 13.  When he 
has a flare, he lies down and takes a lot of time off work.  
T. at 13.  He calls in sick maybe two or three times a week.  
T. at 13.  The pain experienced in his back is a sharp 
piercing type pain.  T. at 14.  The pain comes on all of a 
sudden.  T. at 14.  He experiences muscle spasms which no 
particular activity triggers.  T. at 14.  He experiences both 
pain and spasms together which can occur just standing, 
laying down, or trying to move and get about with his daily 
activities.  T. at 15.  When he lies down, he experiences 
stiffness in his back along with the pain and muscle spasm.  
T. at 16.  He experiences radiating pain into his lower 
extremities and numbness in his right leg all the way down to 
the toes.  T. at 16.  He is limited in the type of 
medications he can take for the back pain because of his 
heart condition.  T. at 15.  His spouse testified that he is 
miserable and that his disability affects the family dynamics 
and requires the family to assist in his care.  T. at 16.  
The spouse reported that she prepares hotpack treatments for 
her spouse maybe once or twice a week, or, she has the 
children prepare them.  T. at 17.  He was issued a TENS unit 
when he was seeing a physician for his back.  T. at 17.  He 
used the TENS unit for pain relief.  T. at 17-18.  

In this context, the Board observes that the evidence of 
record demonstrates that the veteran's disability picture for 
his service connected lumbosacral strain, although currently 
evaluated as 20 percent disabling, more nearly approximates 
the criteria for a 40 percent rating, for the period from 
October 7, 1994.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5295.  In this regard, the record reflects that the 
clinical findings contained in VA examination reports dated 
in 1995, combined with the testimony from the April 1999 
hearing, collectively show that the veteran has demonstrable 
pain on range of motion maneuvers of the lumbar spine.  There 
is a positive straight leg raising test, with evidence of 
pain in lumbar spine region, and limitation of lumbar spine 
motion, which can be characterized as marked on forward 
bending in a standing position.  Moreover, there was mild to 
moderate lumbar spine tenderness, paraspinal muscle spasms, 
and diminished light touch present in the medial right foot 
and first toe on the right side, although the x-ray evidence 
revealed on obvious bony deformity; and that the 
intervertebral disc spaces were preserved.  The diagnoses 
included chronic lumbosacral sprain and chronic progressive 
lumbar spine pain, probably due to degenerative or discogenic 
disease with associated right lumbar (L)-5 radiculopathy.

In light of these clinical findings, particularly those which 
indicate significant functional impairment due to pain, the 
Board finds that there is a question of whether the 20 
percent or 40 percent evaluation most accurately reflects the 
degree of disablement.  See generally DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.  Therefore, after resolving all 
reasonable doubt in the veteran's favor, the Board determines 
that the evidence more nearly approximates a disability 
picture which demonstrates severe lumbosacral strain.  
Accordingly, a 40 percent evaluation for the veteran's 
service connected lumbosacral strain is warranted, for the 
period from October 7, 1994.  However, given these same 
clinical findings, the Board finds the evidence does not show 
the profound symptoms required for a 60 percent rating under 
the schedule.  Specifically, the evidence does not 
demonstrate abnormal mobility requiring a neck brace (jury 
mast), as required by Diagnostic Code 5285, or pronounced 
neurological findings of intervertebral disc syndrome, as 
required by Diagnostic Code 5293.  Therefore, the Board 
determines that an evaluation in excess of 40 percent for the 
veteran's lumbosacral strain is not warranted, for the period 
from October 7, 1994.


Other considerations

While the June 1996 statement of the case reflects 38 C.F.R. 
§ 3.321, the statement itself does not reflect that 
consideration was given for a higher rating on an 
extraschedular basis.  With respect to this claim, the Board 
observes that in light of Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board does not have jurisdiction to assign an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  The Board acknowledges the veteran's contentions 
that he calls in sick 2-3 times a week because of his back 
disability.  Although he has not submitted any employment or 
medical records which support his current contention, this 
occurrence is not so exceptional as to preclude the use of 
the regular rating criteria.  Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  In 
sum, the Schedule for Rating Disabilities is shown to provide 
a fair and adequate basis for rendering a decision in this 
case.  In the absence of evidence such as employment records 
to support that the service-connected back disability has 
markedly interfered with his earning capacity, employment 
status, or has necessitated frequent periods of 
hospitalization, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A disability evaluation in excess of 10 percent for 
lumbosacral strain is denied, for the period from July 13, 
1993 through October 6, 1994.

A 40 percent disability evaluation for lumbosacral strain is 
granted, for the period from October 7, 1994, subject to the 
controlling regulations governing the payment of monetary 
awards.


REMAND

Initially, the Board finds that the veteran's claim is well-
grounded in accordance with 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claim is plausible based upon the evidence of 
record and the evidentiary assertions provided by the veteran 
that are within the competence of lay party.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. 
App. 19 (1993).  Once it has been determined that a claim is 
well-grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.  

At the April 1999 travel Board hearing, the veteran described 
treatment by a private physician, a cardiologist, and a 
rheumatologist to include different types of surgical 
intervention.  Transcript, hereinafter T., at 8.  The 
Chairman informed the veteran that treatment records 
regarding the progression of the heart condition were 
necessary to provide a complete disability picture.  T. at 8.  
In June 1999, the veteran submitted medical records which 
well-ground his claim to service connection for a heart 
disorder, however, the Board is unable to adjudicate the 
claim as the veteran failed to submit a waiver of review by 
the agency of original jurisdiction of new evidence submitted 
in support of his claim in favor of direct consideration by 
the Board.  Additionally, the Board observes that medical 
records from Dr. Shields, a rheumatologist, from Mission 
Hospital Regional Medical Center, Mission Viejo, are not of 
record.  The veteran testified that he himself was unable to 
obtain them.  T. at 9.  In Counts v. Brown, 6 Vet. App. 473, 
476 (1994), the Court held that the VA shall assist a 
claimant in developing the facts pertinent to the claim and 
that this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.103(a) (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992)(duty to assist extends to obtaining and 
reviewing all pertinent records).  Therefore, the Board finds 
that for the purposes of this decision, the record on appeal 
as regards the claim for service connection for a heart 
disorder is incomplete and a remand is warranted.  

In this regard, a review of the claims folder reveals that 
sinus arrhythmias were noted in April 1982 with chest pain 
following "a cold for awhile", and an enlarged heart was 
documented in 1989 and 1992.  In essence, the medical records 
of Dr. Kulick in 1993, Dr. Hughes in 1995, and Dr. Thibault 
in 1997 aggregated with the VA cardiac examination dated in 
1993 reflect that the chest pain started in 1982; that mitral 
valve disease was first diagnosed in 1982; that the veteran 
developed a second episode of rheumatic fever in November 
1992; that he had a long history of a cardiac murmur since 
1982, presumably related to mitral valve disease and severe 
mitral valve stenosis; and that he had rheumatic heart 
disease.  Alemany v. Brown, 9 Vet. App. 518 (1996); Watai v. 
Brown, 9 Vet. App. 441 (1996).  As there is no clear etiology 
of the heart disorder, a remand is warranted to clarify the 
etiology by VA examination.  

Based on the above, the Board is of the opinion that a 
contemporaneous and thorough medical examination of the 
veteran is warranted to ascertain the exact nature of the 
veteran's heart disorder.  38 C.F.R. § 3.326 (1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should ask the veteran for the 
names, approximate dates, and 
addresses of all medical care 
providers, specifically cardiologists 
and rheumatologists, who treated the 
veteran for the heart disorder since 
service, to include Dr. Shields.  The 
RO is directed to the April 1999 
hearing transcript where the veteran 
discusses receiving treatment by 
specialists or other doctors (T. at 4, 
6-7, 9) and the March 1998 statement 
in support of his claim.  After 
securing the necessary releases, the 
RO should attempt to obtain copies of 
any pertinent treatment records which 
have not been previously secured.  If 
the veteran does not respond in a 
reasonable period of time to the 
development request, the RO should 
document such finding in the claims 
folder.  If the search is negative, 
the RO is requested to have the 
appropriate agency document such; the 
document should be associated with the 
claims folder.  

2. The veteran should be afforded a VA 
cardiovascular examination to evaluate 
the exact nature and status of his 
heart disorder.  All necessary and 
indicated tests should be completed 
and associated with the claims file.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
is requested to answer whether it is 
as least as likely as not that the 
heart disorder had its onset in-
service.  Any and all opinions 
expressed must be supported by a 
complete rationale.  

3. Upon completion of the above, the RO 
should review the claims folder and 
ensure that all indicated actions are 
completed.  The RO should adjudicate 
the issue of service connection for a 
heart disorder.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of the Remand is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

